            1    MERYL L. YOUNG, SBN 110156                   SAMUEL A. KEESAL, SBN 38014
                   myoung@gibsondunn.com                       skip.keesal@kyl.com
            2    GIBSON, DUNN & CRUTCHER LLP                  KEESAL, YOUNG & LOGAN
                 3161 Michelson Drive                         400 Oceangate
            3    Irvine, CA 92612-4412                        Long Beach, CA 90802
                 Telephone: 949.451.3800                      Telephone: 562.436.2000
            4    Facsimile: 949.451.4220                      Facsimile: 562.436.7416

            5    ALEXANDER K. MIRCHEFF, SBN 245074            JULIE L. TAYLOR, SBN 154341
                   amircheff@gibsondunn.com                     julie.taylor@kyl.com
            6    GIBSON, DUNN & CRUTCHER LLP                  KEESAL, YOUNG & LOGAN
                 333 South Grand Avenue                       450 Pacific Avenue
            7    Los Angeles, CA 90071-3197                   San Francisco, CA 94133
                 Telephone: 213.229.7000                      Telephone: 415.398.6000
            8    Facsimile: 213.229.7520                      Facsimile: 415.981.0136

            9    Attorneys for Defendants

           10

           11                               UNITED STATES DISTRICT COURT

           12                               EASTERN DISTRICT OF CALIFORNIA

           13                                   SACRAMENTO DIVISION

           14    IN RE EDWARD D. JONES & CO., L.P.         CASE NO. 2:18-cv-00714-JAM-AC
                 SECURITIES LITIGATION
           15                                              REPLY IN SUPPORT OF DEFENDANTS’
                                                           REQUEST FOR JUDICIAL NOTICE AND
           16                                              INCORPORATION BY REFERENCE

           17
                                                           Hearing:
           18                                              Date:       May 21, 2019
                                                           Time:       1:30 p.m.
           19                                              Place:      Courtroom 6, 14th Floor
                                                                       501 I Street
           20                                                          Sacramento, CA 95814

           21                                              Judge:      Hon. John A. Mendez

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                              1            REPLY IN SUPPORT OF DEFENDANTS’
                                                                           REQUEST FOR JUDICIAL NOTICE
            1                                                        TABLE OF CONTENTS

            2                                                                                                                                                  Page

            3    I.     Introduction ............................................................................................................................... 1

            4    II.    Argument .................................................................................................................................. 1

            5           A.         Incorporation by Reference Is Appropriate................................................................... 1

            6           B.         Judicial Notice Is Appropriate ...................................................................................... 3

            7    III.   Conclusion ................................................................................................................................ 5

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                                                                                         i                     REPLY IN SUPPORT OF DEFENDANTS’
                                                                                                                   REQUEST FOR JUDICIAL NOTICE
            1                                           I.         INTRODUCTION

            2            Plaintiffs accuse Defendants of committing securities fraud by using misleading statements to

            3    shift Plaintiffs’ accounts, and then ask the Court to reject Defendants’ request to consider the very

            4    same statements at issue in the Amended Complaint. Plaintiffs do not dispute the authenticity of the

            5    account-opening materials provided to Plaintiffs, containing extensive disclosures and their signed

            6    representations about their individual decisions to open Advisory Program accounts. Instead,

            7    Plaintiffs ignore Defendants’ careful analysis of the application of the incorporation by reference and

            8    judicial notice doctrines to the documents submitted and rely on an inapplicable pleading standard—

            9    the one under Ashcroft v. Iqbal, 556 U.S. 662 (2009), Bell Atl. Corp. v. Twombly, 550 U.S. 544

           10    (2007), and Federal Rule of Civil Procedure 8(a)—rather than the governing standard under the

           11    Private Securities Litigation Reform Act of 1995 (“PSLRA”). RJN Opp. (“Opp.”) at 5; Opp. to

           12    Motion to Dismiss (“MTD Opp.”) at 2. Under the heightened standards of the PSLRA, Plaintiffs

           13    cannot escape the Court’s consideration of the actual contents—rather than Plaintiffs’ conclusory

           14    characterizations—of the representations at issue in their Amended Complaint or matters of public

           15    record. Defendants’ Request for Judicial Notice and Incorporation by Reference (“Request”) should

           16    be granted in its entirety.

           17                                                II.    ARGUMENT
           18    A.      Incorporation by Reference Is Appropriate
           19            As Plaintiffs acknowledge, “[i]ncorporation by reference occupies a firm and longstanding

           20    place in American jurisprudence.” Opp. at 7. But Plaintiffs try to rewrite the longstanding test for

           21    that doctrine, which, under their own authorities, applies if the complaint either “refers extensively to

           22    the document or the document forms the basis of the plaintiff’s claim.” U.S. v. Ritchie, 342 F.3d 903,

           23    908 (9th Cir. 2003) (emphasis added); see also Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,

           24    1002–03, 05 (9th Cir. 2018) (noting that the Ninth Circuit has affirmed incorporation by reference of

           25    materials “that the complaint did not reference at all” and citing Knievel v. ESPN, 393 F.3d 1068,

           26    1076 (9th Cir. 2005)). Either justification is sufficient; both are present here.

           27            In addition to wrongly contending that the test is conjunctive, Plaintiffs say Defendants did

           28    not argue the documents at issue were “integral” to the claims, and that the documents, though

Gibson, Dunn &                                                        1              REPLY IN SUPPORT OF DEFENDANTS’
Crutcher LLP
                                                                                         REQUEST FOR JUDICIAL NOTICE
            1    undisputedly authentic, somehow are not referenced enough for the doctrine to apply. Opp. at 7–8.

            2    None of these positions is accurate. As Defendants explained, “Exhibits 1–33, 37–38, 40–41, and 43

            3    are referenced extensively, and also underlie Plaintiffs’ claims for relief.” Request at 8.

            4           As to whether the Exhibits “form the basis of Plaintiffs’ claims” (id.), Defendants ask the

            5    Court to consider materials that Plaintiffs allege “contain[] an alleged misrepresentation” or omission.

            6    Khoja, 899 F.3d at 1005. Specifically, the Advisory Program Brochures (Exs. 7–13, 30–33), Client

            7    Agreements (Exs. 14–21), Client Profiles (Exs. 22–23), Prospectus Letters (Exs. 24–27), Schedules

            8    of Fees (Exs. 28–29), and Making Good Choices Brochures (Exs. 30–33), are all alleged by Plaintiffs

            9    to contain misstatements. ¶¶ 104–14; MTD Opp. at 3–7; see also Defendants’ Motion to Dismiss

           10    Plaintiffs’ Amended Complaint (“MTD”) at 4–5. Those documents incorporate fund prospectuses

           11    (Exs. 37–38), which also provide disclosures to investors on the topics about which Plaintiffs claim to

           12    have been misled. And Plaintiffs repeatedly refer to public statements by EDJ regarding the

           13    Department of Labor (“DOL”) Fiduciary Rule (Exs. 41 and 43) to try to suggest that there was an

           14    intent to defraud. ¶¶ 49, 62, 110, 234; MTD Opp. at 11–14; see MTD at 3, 11–13. These Exhibits

           15    necessarily form the basis of Plaintiffs’ claims, which is reason enough to consider them. See

           16    Request at 7–8; Khoja, 899 F.3d at 1002–05.

           17           The Amended Complaint’s extensive references to these Exhibits provide another

           18    independent basis for considering them. Similarly, with respect to the SEC filings at Exhibits 2–5,

           19    Plaintiffs extensively reference them to allege that by virtue of individual Defendants’ positions, or

           20    their department’s involvement in planning and decision-making, they must have had knowledge of

           21    (or intent to engage in) alleged deception. ¶¶ 115–68; MTD Opp. at 8–11, 13–14; see MTD at 13.

           22    Contrary to Plaintiffs’ contention, Defendants set forth the extensive and repeated citations of the

           23    Exhibits across multiple paragraphs of the Amended Complaint. Request at 4–7 (chart). These

           24    numerous references are much more than “mere mention[s].” Opp. at 7 (citing Ritchie, 342 F.3d at

           25    903). Under Plaintiffs’ own authority, such extensive references independently warrant consideration

           26    of the Exhibits. See Khoja, 899 F.3d at 1002–08.

           27           Finally, Plaintiffs suggest that incorporation by reference is somehow rendered inapplicable

           28    by the Twombly/Iqbal standard. Opp. at 2, 7 & n.9. That is plainly incorrect, because this case is

Gibson, Dunn &
Crutcher LLP                                                         2              REPLY IN SUPPORT OF DEFENDANTS’
                                                                                        REQUEST FOR JUDICIAL NOTICE
            1    governed by the heightened standards under the PSLRA. In re NVIDIA Corp. Sec. Litig., 768 F.3d

            2    1046, 1052 (9th Cir. 2014). Plaintiffs also simply ignore that a court is not required to “accept as true

            3    conclusory allegations which are contradicted by documents referred to in the complaint.” Steckman

            4    v. Hart Brewing, Inc., 143 F.3d 1293, 1295–96 (9th Cir. 1998) (emphasis added); accord Sprewell v.

            5    Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001); Request at 3–4, 8. All of the Exhibits at

            6    issue are appropriate for consideration to “contradict[]” “conclusory allegations,” and the Court “may

            7    assume [an incorporated document’s] contents are true for purposes of a motion to dismiss.” Khoja,

            8    899 F.3d at 1002–03.

            9    B.     Judicial Notice Is Appropriate
           10           Plaintiffs do not provide any valid reason for the Court not to judicially notice the matters of

           11    public record here, which include SEC filings (Exs. 1–6, 34–38), a press release (Ex. 40), articles in

           12    the Wall Street Journal about the DOL Rule (Exs. 41–42), public comments to the DOL (Exs. 43–

           13    44), and a FINRA record of discipline against the apparent source of Plaintiffs’ conclusory claims

           14    (Ex. 45).

           15           As Defendants explained, it is well-established that this Court may judicially notice such

           16    documents and facts on a motion to dismiss. See Request at 2–3. Plaintiffs try to obfuscate this

           17    principle by repeatedly noting that judicial notice is also an evidentiary “exception” that, when

           18    appropriate, can be used as an efficiency tool before trial to minimize the issues submitted to a jury.

           19    See Opp. at 2–3, 5. And so it is. But that does not suggest that this Court should disregard the

           20    numerous cases holding that judicial notice also is appropriate at the pleading stage. E.g., NVIDIA,

           21    768 F.3d at 1051; Request at 2–3. Plaintiffs’ authority recognizes as much. See Lee v. City of Los

           22    Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (judicial notice is proper on a motion to dismiss).

           23           Relatedly, Plaintiffs wrongly contend that the Exhibits submitted here are “subject to varying

           24    interpretations, and there is a reasonable dispute” as to their meaning. Opp. at 2. This argument is

           25    entirely unsupported, as Plaintiffs fail to identify any competing “interpretation.” In any event, all

           26    reasonable inferences in Defendants’ favor are considered as part of the holistic analysis of scienter

           27    under the PSLRA. MTD at 14. As the Supreme Court has explained, “[C]ourts must consider the

           28    complaint in its entirety, as well as other sources courts ordinarily examine when ruling on Rule

Gibson, Dunn &
Crutcher LLP                                                         3              REPLY IN SUPPORT OF DEFENDANTS’
                                                                                        REQUEST FOR JUDICIAL NOTICE
            1    12(b)(6) motions to dismiss . . . and matters of which a court may take judicial notice. The inquiry

            2    . . . is whether all of the facts alleged, taken collectively, give rise to a strong inference of scienter

            3    . . . . A complaint will survive, we hold, only if a reasonable person would deem the inference of

            4    scienter cogent and at least as compelling as any opposing inference one could draw from the facts

            5    alleged.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322-24 (2007) (citations

            6    omitted); accord Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 991 (9th Cir. 2009).

            7            In fact, Defendants offer the documents for what is plain on their face—i.e., that the

            8    statements were made, that they were made publicly, and when they were made—which is relevant to

            9    contradict Plaintiffs’ conclusory assertions:

           10            Materials Filed with the SEC: Defendants submit public filings with the SEC, including

           11    Forms 10-K, 8-K, and 10-Q (Exs. 1–6), that identify statements made publicly by EDJ. See MTD at

           12    14; see also Shurkin v. Golden State Vintners, Inc., 471 F. Supp. 2d 998, 1011 (N.D. Cal. 2006).

           13    With respect to the fund prospectuses (Exs. 37–38), also filed with the SEC, they provide the actual

           14    statements related to EDJ’s ownership interest in certain funds as well as the management fees paid

           15    (or not paid) for such funds. MTD at 9–10, 10 n.10. Statements within these documents reflect that

           16    Plaintiffs were informed that Bridge Builder management fees went only to pay unaffiliated third

           17    parties (which is undisputed), and that Bridge Builder’s affiliation with Defendants was disclosed.

           18    Id. at 2–3, 9–10, 10 n.10.1 The other SEC filings (Exs. 34–36) show that Plaintiffs purchased

           19    “covered” securities under the Securities Litigation Uniform Standards Act of 1998 (“SLUSA”),

           20    which Plaintiffs do not dispute. MTD at 19–20; MTD Opp. at 19 n.21.

           21            Public Statements Regarding the DOL Rule: Defendants submit public statements in the form

           22    of news articles and public comments to the DOL regarding their view of the burdens imposed by,

           23    and efforts to comply with, the DOL Rule. (Exs. 41–44.) These documents provide the actual

           24    statements made by Defendants regarding the DOL Rule. See MTD at 3, 11–13. In suggesting that

           25    the public comments during the rule-making process should not be considered, Plaintiffs ignore

           26    Brantley v. NBC Universal, Inc., 2008 WL 11338585, at *2 n.2 (C.D. Cal. Mar. 10, 2008), which

           27

           28     1
                      Similarly, Exhibit 40 is a public statement from EDJ further describing the Bridge Builder fund.
                      See also infra n.2.
Gibson, Dunn &
Crutcher LLP                                                           4               REPLY IN SUPPORT OF DEFENDANTS’
                                                                                           REQUEST FOR JUDICIAL NOTICE
            1    held that such comments are “properly the subject of judicial notice.” And, with respect to Exhibit

            2    42, that Wall Street Journal article is relevant to show other firms’ public statements about the DOL

            3    Rule. MTD at 3 n.1. (Plaintiffs here, though, opened their Advisory IRAs before these comments.

            4    Dkt. Nos. 1-2, 1-3, 1-4, 1-5.)2

            5            FINRA BrokerCheck Report: Plaintiffs do not oppose Defendants’ request regarding the

            6    FINRA broker report for a former Edward Jones financial advisor. (Ex. 45.) See MTD at 6 n.4.

            7            In short, all of the judicially noticeable materials may be considered for proper purposes,

            8    including to identify the actual statements made, that they were made publicly, and when they were

            9    made. And those judicially noticeable facts are relevant to contradict Plaintiffs’ conclusory

           10    allegations of supposed fraud. The Court should be able to consider the undisputed facts within these

           11    documents.

           12            Finally, no authority supports Plaintiffs’ contention that Defendants are required to “mak[e] a

           13    thorough, painstaking, line-by-line analysis of each Exhibit to determine how much, if any, of the

           14    document should be noticed.” Opp. at 6. In finding that a document in full could be judicially

           15    noticed, the panel in Khoja merely cautioned that “judicial notice does not mean that every assertion

           16    of fact within that document is judicially noticeable for its truth.” 899 F.3d at 999. Defendants are

           17    not suggesting otherwise.

           18                                             III.    CONCLUSION
           19            Defendants’ Exhibits should be considered in connection with the Motion to Dismiss.

           20    Dated: March 8, 2019                            By: /s/ Meryl L. Young
           21                                                    MERYL L. YOUNG
                                                                 GIBSON, DUNN & CRUTCHER LLP
           22

           23

           24

           25

           26     2
                      Contrary to Plaintiffs’ suggestion (Opp. at 5), there is no authority “limit[ing]” judicial notice of
                      news articles or press releases “only . . . for purposes of showing reliance and/or an efficient
           27         capital market.” Cf, e.g., Forestal v. Caldwell, 2016 WL 9774914, at *5 (C.D. Cal. Nov. 14,
                      2016) (taking judicial notice of press release to establish date of director’s appointment); Twinde
           28         v. Threshold Pharms., Inc., 2009 WL 928132, at *5, *11 (N.D. Cal. Apr. 3, 2009) (taking judicial
                      notice of press releases that contradicted alleged change in position).
Gibson, Dunn &
Crutcher LLP                                                          5              REPLY IN SUPPORT OF DEFENDANTS’
                                                                                         REQUEST FOR JUDICIAL NOTICE
            1                                                 PROOF OF SERVICE

            2           I, Sandra M. Pineda, declare as follows:

            3           I am employed in the County of Orange, State of California, I am over the age of eighteen
                 years and am not a party to this action; my business address is 3161 Michelson Drive, Irvine,
            4    California 92612, in said County and State. On March 8, 2019, I served the following document(s):
            5           REPLY IN SUPPORT OF DEFENDANTS’ REQUEST FOR JUDICIAL
                        NOTICE AND INCORPORATION BY REFERENCE
            6
                 on the parties stated below, by the following means of service:
            7
                        Ivy T. Ngo
            8           FRANKLIN D. AZAR & ASSOCIATES, P.C.
                        14426 East Evans Avenue
            9           Aurora, CO 80014
                        Telephone:   (303) 757-3300
           10           Facsimile:   (303) 759-5203
                        ngoi@fdazar.com
           11
                        John Garner
           12           GARNER LAW OFFICE
                        109 North Marshall Avenue
           13           P.O. Box 908
                        Willows, CA 95988
           14           Telephone:   (530) 934-3324
                        Facsimile:   (530) 934-2334
           15           jrg@erglaw.net
           16           Counsel for Plaintiffs
           17         BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On this date, I electronically uploaded a true
                       and correct copy in Adobe “pdf” format the above-listed document(s) to the United States District Court’s Case
           18          Management and Electronic Case Filing (CM/ECF) system. After the electronic filing of a document, service is
                       deemed complete upon receipt of the Notice of Electronic Filing (“NEF”) by the registered CM/ECF users.
           19
                      (FEDERAL)        I declare under penalty of perjury that the foregoing is true and correct.
           20

           21
                        Executed on March 8, 2019.
           22

           23
                                                                                          Sandra M. Pineda
           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                                6                  REPLY IN SUPPORT OF DEFENDANTS’
                                                                                                   REQUEST FOR JUDICIAL NOTICE
